 



EXHIBIT 10 (rr)

CDW COMPUTER CENTERS, INC.
COMPENSATION PROTECTION PLAN FOR EXECUTIVES

               CDW Computer Centers, Inc., an Illinois corporation (the
“Company”), hereby adopts the CDW Computer Centers, Inc. Compensation Protection
Plan For Executives (this “Plan”) for the benefit of certain executives of the
Company and its subsidiaries.

               This Plan is intended to provide qualifying Participants (as
defined in Section 2) whose employment with the Company has been involuntarily
terminated under the circumstances described herein with specified severance pay
and benefits in accordance with the provisions set forth below.

               1. Definitions. As used in this Plan, the following terms shall
have the respective meanings set forth below:

               (a) “Accrued Obligations” means, as of the Termination Date, the
sum of (1) the Participant’s base salary through the Termination Date to the
extent not theretofore paid and (2) any compensation previously deferred by the
Participant (together with any interest and earnings thereon) and any accrued
vacation pay, in each case to the extent not theretofore paid.

               (b) “Board” means the Board of Directors of the Company.

               (c) “Cause” means:



           (1)     the Participant’s refusal to perform duties properly assigned
which are consistent with the scope and nature of the Participant’s position, or
(2) the Participant’s commission of an act materially detrimental to the
financial condition and/or goodwill of the Company or any of its subsidiaries,
or (3) the Participant’s gross negligence or willful misconduct in the
performance of duties to the Company or its subsidiaries, or (4) the
Participant’s commission of any act of theft, fraud, dishonesty or breach of
trust involving the Company or any of its subsidiaries, or (5) the Participant’s
commission of a felony or (6) any breach by the Participant of one or more
covenants contained in the Noncompetition Agreement, or (7) the material
violation by the Participant of any of the Company’s written policies or the
violation by the Participant of any statutory or common law duty of loyalty to
the Company or its subsidiaries.

               (d) “Committee” means the Compensation and Stock Option Committee
of the Board.

               (e) “Company” means CDW Computer Centers, Inc., an Illinois
corporation, and its successors and assigns; provided, however, that in the
event of the consummation of a transaction initiated by the Company involving
the formation of a direct or indirect holding company of the Company for an
internal legal or business purpose in which the holders of the outstanding
voting securities of the Company become the holders of the outstanding voting

 



--------------------------------------------------------------------------------



 



securities of such holding company in substantially the same proportions, all
references to the “Company” herein shall be deemed to be references to the new
holding company.

               (f) “Effective Date” means the date set forth in Section 7(k) of
this Plan.

               (g) “Noncompetition Agreement” means the Noncompetiton Agreement
in the form of Exhibit A.

               (h) “Nonqualifying Termination” means termination of the
Participant’s employment under any of the following circumstances: (1) a
termination for Cause, (2) a termination due to the Participant’s death, (3) a
termination due to the Participant’s absence from the Participant’s duties with
the Company on a full-time basis for at least 180 days out of any 12-month
period as a result of the Participant’s incapacity due to physical or mental
illness; (4) a termination due to the retirement of the Participant; (5) a
termination of employment by the Participant; (6) the transfer of the
Participant’s employment to a subsidiary or affiliate of the Company; (7) the
divestiture by the Company of the subsidiary, division or operation that employs
the Participant and the continuance, or offer, of employment by the new or
acquiring entity of cash compensation no less favorable to the Participant in
the aggregate as in effect immediately prior to such disposition or of such
other terms and conditions acceptable to the Participant; or (8) a termination
of employment of a Participant under circumstances which entitle the Participant
to receive salary and bonus replacement pursuant to the terms of the Company’s
Transitional Compensation Plan or a Transitional Compensation Agreement with the
Company.

               (i) “Participant” has the meaning specified in Section 2 of this
Plan.

               (j) “Plan Administrator” means any person or committee, including
any officer or employee of the Company, designated by the Committee and having
the authority determined by the Committee.

               (k) “Severance Period” means the period commencing on the
Termination Date and ending on the second anniversary of the Termination Date.

               (l) “Termination Date” with respect to a Participant means the
date on which the Participant’s employment is terminated.

               (m) “Termination Year Bonus” means the annual incentive bonus
which would have been earned by the Participant under the Company’s Senior
Management Incentive Plan or any comparable successor plan if the Participant
had remained employed by the Company for the full fiscal year in which the
Termination Date occurs.

               2. Participation. A “Participant” shall be any person who is
employed by the Company and who, after recommendation by the Committee, is
approved by the Board, in its sole discretion, as a participant in this Plan. No
Participant shall be a participant or have any rights hereunder unless the
Participant signs an acknowledgment in the form of Exhibit B and the
Noncompetition Agreement, within 30 days after the Board approves his or her
participation in this Plan or within such later time as determined by the
Committee in its sole discretion. For purposes of this Plan, employment with the
Company shall include employment with any

2



--------------------------------------------------------------------------------



 



corporation or other entity in which the Company has a direct or indirect
ownership interest of 50% or more of the total combined voting power of the then
outstanding securities of such corporation or other entity entitled to vote
generally in the election of directors.

               3. Severance Benefits. (a) If the employment of a Participant is
terminated by the Company, other than by reason of a Nonqualifying Termination,
and the Participant executes a general release agreement substantially in the
form of Exhibit C hereto (the “Release Agreement”) within 60 days of the
Termination Date and has not revoked the Release Agreement, the Company shall
provide to the Participant, in consideration of the general release set forth in
Section 2 of the Release Agreement, the obligations of the Participant contained
in the Noncompetition Agreement and other good and valuable consideration, the
following benefits:



            (1)    Payment of an amount equal to (i) the Termination Year Bonus
multiplied by a fraction, the numerator of which is the number of days of the
fiscal year in which the Termination Date occurs during which the Participant
was employed by the Company and the denominator of which is 365, less (ii) any
amounts previously paid to the Participant in respect of such Termination Year
Bonus during such fiscal year, such amount to be payable on the same basis and
at the same time as if the Participant’s employment with the Company had
continued;               (2)    Continuation during the Severance Period in
accordance with the Company’s regular payroll practices of salary replacement
amounts equal to the Participant’s base salary from the Company and its
affiliated companies in effect immediately prior to the Termination Date;      
        (3)    Payment of an aggregate bonus replacement amount equal to two
hundred percent (200%) of the Participant’s Termination Year Bonus, such
aggregate amount to be payable in two equal installments, the first of which
shall be made on the first anniversary of the Termination Date and the second of
which shall be made on the second anniversary of the Termination Date; provided,
however, that if the Termination Year Bonus is not calculable at the time a
payment is required to be made pursuant to this Section 3(a)(3), such payment
shall be made within 30 days after the Termination Year Bonus is so calculated;
              (4)    Continuation, for the Severance Period, of medical, dental,
accident and life insurance coverage on terms comparable to those which would
have been provided if the Participant’s employment with the Company had
continued for that time, with the payment for such insurance coverage to be made
on the same basis as if the Participant’s employment with the Company had
continued for that time; provided, however, that the Company’s obligation to
provide each such type of insurance coverage shall cease as of the date that the
Participant becomes eligible for such type of insurance coverage under a plan or
agreement of a subsequent employer. Each Participant shall be obligated to
notify the Company of such Participant’s eligibility for insurance coverage
under a plan or agreement of a subsequent employer on or before the date that
such eligibility commences. The Company may determine that it is not reasonably
practicable to provide a type of comparable insurance coverage required by this
Section 3(a)(4) for reasons

3



--------------------------------------------------------------------------------



 





    other than cost, in which event the Company shall provide a lesser level or
no coverage and compensate the Participant for the difference in coverage
through a cash payment to be made in quarterly installments during the period
that such insurance coverage would otherwise be provided, such cash payment to
be increased by a gross-up payment for taxes and decreased by the Participant’s
required contribution, if any. Any such payment will be based upon the cost of
an individual insurance policy if it were assumed to be available. The Company’s
obligation to make any such quarterly installment payment shall cease at such
time as the Participant becomes eligible under a plan or agreement of a
subsequent employer for the type of insurance coverage for which the Participant
is being compensated; and                      (5)    Outplacement services with
a firm selected by the Company, to commence within a reasonable time following
the Termination Date. The aggregate fee for such outplacement services shall not
exceed $20,000, and any payments shall be made directly to such outplacement
firm.

                        (b) If the employment of a Participant is terminated by
the Company, the Company shall pay the Participant all Accrued Obligations
within 15 days following the Termination Date.

                        (c) If a Participant breaches any of the covenants in
the Noncompetition Agreement, including any noncompetition, nonsolicitation or
confidentiality covenants contained therein, (i) the Participant’s entitlement
to the payments and benefits set forth in Section 3(a) shall be null and void,
(ii) all rights to receive or continue to receive severance payments and
benefits shall thereupon cease and (iii) the Participant shall immediately repay
to the Company all amounts theretofore paid to, and the value of all benefits
theretofore received by, the Participant pursuant to Section 3(a). The foregoing
shall not limit any other rights or remedies the Company may have existing in
its favor, including injunctive relief.

                        4. Plan Administration; Claims Procedure.

                        (a) Except as otherwise provided herein, this Plan shall
be administered by the Committee. The duties and authority of the Committee
under this Plan shall include (i) the interpretation of the provisions of this
Plan, (ii) the adoption of any rules and regulations which may become necessary
or advisable in the operation of this Plan, (iii) the making of such
determinations as may be permitted or required pursuant to this Plan (including
the characterization of a Participant’s termination under this Plan), and
(iv) the taking of such other actions as may be required for the proper
administration of this Plan in accordance with its terms. Any decision of the
Committee with respect to any matter within the authority of the Committee shall
be final, binding and conclusive upon the Company and each Participant, former
Participant, beneficiary, and each person claiming under or through any
Participant or beneficiary. Any action taken by the Committee with respect to
any one or more Participants shall not be binding on the Committee as to any
action to be taken with respect to any other Participant. Each determination
required or permitted under this Plan shall be made by the Committee in its sole
and absolute discretion.

4



--------------------------------------------------------------------------------



 



                (b) Any Participant whose employment has terminated who believes
that he or she is entitled to receive benefits under this Plan, including
benefits other than those initially determined by the Committee (or, if
applicable, the Plan Administrator) to be payable, may file a claim in writing
with the Committee (or, if applicable, the Plan Administrator), specifying the
reasons for such claim. The Committee (or, if applicable, the Plan
Administrator) shall, within 90 days after receipt of such written claim (unless
special circumstances require an extension of time, but in no event more than
180 days after such receipt), send a written notification to the Participant as
to the disposition of such claim. Such notification shall be written in a manner
calculated to be understood by the claimant and in the event that such claim is
denied in whole or in part, shall (i) state the specific reasons for the denial,
(ii) make specific reference to the pertinent Plan provisions on which the
denial is based, (iii) provide a description of any additional material or
information necessary for the Participant to perfect the claim and an
explanation of why such material or information is necessary, and (iv) set forth
the procedure by which the Participant may appeal the denial of such claim. The
Participant (or his or her duly authorized representative) may request a review
of the denial of any such claim or portion thereof by making application in
writing to the Committee (or, if applicable, the Plan Administrator) within
60 days after receipt of such denial. Such Participant (or his or her duly
authorized representative) may, upon written request to the Committee (or, if
applicable, the Plan Administrator), review any documents pertinent to such
claim, and submit in writing issues and comments in support of such claim.
Within 60 days after receipt of a written appeal (unless special circumstances
require an extension of time, but in no event more than 120 days after such
receipt), the Committee (or, if applicable, the Plan Administrator) shall notify
the Participant of the final decision with respect to such claim. Such decision
shall be written in a manner calculated to be understood by the claimant and
shall state the specific reasons for such decision and make specific references
to the pertinent Plan provision on which the decision is based.

               (c) The Committee is empowered, on behalf of this Plan, to engage
accountants, legal counsel and such other persons as the Committee deems
necessary or advisable for the performance of its duties under this Plan. The
functions of any such persons engaged by the Committee shall be limited to the
specified services and duties for which they are engaged, and such persons shall
have no other duties, obligations or responsibilities under this Plan. Such
persons shall exercise no discretionary authority or discretionary control
respecting the administration of this Plan. All reasonable fees and expenses of
such persons shall be borne by the Company.

               5. Withholding Taxes; Authorized Deductions. The Company shall
withhold from all payments due under this Plan to each Participant (or his or
her beneficiary or estate) all taxes which, by applicable federal, state, local
or other law, the Company is required to withhold therefrom. The Company may
also reduce the amounts otherwise payable pursuant to Section 3(a) hereof to
satisfy the Participant’s required contributions for the insurance coverages
being provided hereunder.

               6. Amendment and Termination.

               (a) The Company shall have the right, in its sole discretion,
pursuant to action by the Board, to approve the amendment or termination of this
Plan, which amendment or termination shall not become effective until the date
fixed by the Board for such amendment or

5



--------------------------------------------------------------------------------



 



termination, which date, in the case of an amendment which would be adverse to
the interests of any Participant or in the case of termination, shall be at
least 180 days after notice thereof is given by the Company to the Participants
in accordance with Section 7(j) hereof.

               (b) The Board may, at any time, remove a Participant from
participation in this Plan. Any such removal shall take effect no earlier than
180 days after the date notice of such removal is given to the Participant.

               7. General Provisions.

               (a) Except as otherwise provided below in this Section 7(a), any
amount paid pursuant to this Plan shall be paid in lieu of any other amount of
severance relating to salary, short-term incentive compensation or other bonus
continuation to be received by the Participant upon termination of employment of
the Participant under any severance plan, policy or arrangement of the Company.
Subject to the foregoing, all rights of a Participant under any employee benefit
plan maintained by the Company shall be determined in accordance with the
provisions of such plan. For the avoidance of doubt, if a Participant is
entitled to severance payments and benefits under the Company’s Transitional
Compensation Plan or a Transitional Compensation Agreement with the Company,
such Participant shall receive payments and benefits under the Transitional
Compensation Plan or a Transitional Compensation Agreement, as the case may be,
and no payments shall be made or benefits provided hereunder to such
Participant.

               (b) If the Company is obligated by law to pay severance pay,
notice pay or other similar benefits, or if the Company is obligated by law to
provide advance notice of separation (“Notice Period”), then any payments
hereunder shall be reduced by the amount of any such severance pay, notice pay
or other similar benefits, as applicable, and by the amount of any severance
pay, notice pay or other similar benefits received during any Notice Period.

               (c) This Plan shall not be funded. No Participant entitled to
benefits hereunder shall have any right to, or interest in, any specific assets
of the Company.

               (d) Any benefit payable to or for the benefit of a minor, an
incompetent person or other person incapable of giving a receipt therefor shall
be deemed paid when paid to such person’s guardian or to the party providing or
reasonably appearing to provide for the care of such person, and such payment
shall fully discharge the Company, the Plan Administrator and all other parties
with respect thereto. If a Participant shall die while any amounts would be
payable to the Participant under this Plan had the Participant continued to
live, all such amounts, unless otherwise provided herein, shall be paid in
accordance with the terms of this Plan to such person or persons appointed in
writing by the Participant to receive such amounts or, if no person is so
appointed, to the estate of the Participant. The Company may, in its discretion,
pay any such amounts in a single lump-sum payment.

               (e) To the fullest extent permitted by law, it is intended that
the payments, benefits and rights of any Participant shall be free from any
claim of any creditor and all such payments, benefits and rights shall be free
from attachment, garnishment, trustee’s process or any other legal or equitable
process available to any creditor of such Participant. Except as

6



--------------------------------------------------------------------------------



 



otherwise provided herein or by law, no right or interest of any Participant
under this Plan shall be assignable or transferable, in whole or in part, either
directly or by operation of law or otherwise, including without limitation by
execution, levy, garnishment, attachment, pledge or in any manner; and no
attempted assignment or transfer thereof shall be effective.

               (f) Neither the adoption of this Plan, nor any amendment hereof,
nor the payment of any benefits, nor any other actions taken in respect of this
Plan, shall be construed as giving any Participant the right to be retained in
the service of the Company or any of its subsidiaries, and all Participants
shall remain subject to discharge to the same extent as if this Plan had not
been adopted.

               (g) This Plan shall be binding upon the heirs, executors,
administrators, successors and assigns of the parties, including each
Participant, present and future, and any successor to the Company or one of its
subsidiaries. This Plan shall not be terminated by any merger or consolidation
of the Company whereby the Company is or is not the surviving or resulting
corporation or as a result of any transfer of all or substantially all of the
assets of the Company. In the event of any such merger, consolidation or
transfer of assets, the provisions of this Plan shall be binding upon the
surviving or resulting corporation or the person or entity to which such assets
are transferred. In the event of the consummation of a transaction initiated by
the Company involving the formation of a direct or indirect holding company of
the Company for an internal legal or business purpose in which the holders of
the outstanding voting securities of the Company become the holders of the
outstanding voting securities of such holding company in substantially the same
proportions, the provisions of this Plan shall be binding upon such holding
company.

               (h) The headings and captions herein are provided for reference
and convenience only, shall not be considered part of this Plan and shall not be
employed in the construction of this Plan.

               (i) If any provision of this Plan shall be held invalid or
unenforceable, such invalidity or unenforceability shall not affect any other
provision hereof, and this Plan shall be construed and enforced as if such
provision had not been included.

               (j) All notices and other communications required or permitted
hereunder shall be in writing and shall be deemed given when (i) delivered
personally or by overnight courier to the last known address of a Participant in
the records of the Company or (ii) when delivered or mailed by United States
mail, first class, postage prepaid, addressed to the intended recipient at his,
her or its last known address in the records of the Company.

               (k) This Plan shall be effective as of December 10, 2002 (the
“Effective Date”) and shall remain in effect unless and until terminated by the
Board in accordance with the provisions of Section 6 hereof. Notwithstanding the
foregoing, any such expiration shall not retroactively impair or otherwise
adversely affect the rights of any Participant which have arisen prior to the
date of such expiration.

7



--------------------------------------------------------------------------------



 



                (l) This Plan shall be governed by, and construed and enforced
in accordance with the internal laws of the State of Illinois (without regard to
principles of conflicts of laws) to the extent not preempted by Federal law,
which shall otherwise control.

8



--------------------------------------------------------------------------------



 



                IN WITNESS WHEREOF, the Company has caused this Plan to be
adopted as of the 10th day of December, 2002.

              CDW COMPUTER CENTERS, INC.               By:   /s/ John A.
Edwardson
John A. Edwardson
Chairman and Chief Executive Officer

9



--------------------------------------------------------------------------------



 



EXHIBIT B

ACKNOWLEDGMENT

     The undersigned, being approved by the Board of Directors of CDW Computer
Centers, Inc. to participate in the CDW Computer Centers, Inc. Compensation
Protection Plan For Executives (the “Plan”), acknowledges receipt of the Plan
and agrees and accepts the terms thereof.

      Date:      

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Participant

 



--------------------------------------------------------------------------------



 



EXHIBIT C

CDW COMPUTER CENTERS, INC.

COMPENSATION PROTECTION PLAN FOR EXECUTIVES

GENERAL RELEASE AGREEMENT

               This General Release Agreement (this “Release Agreement”) is
executed by       (the “Participant”) pursuant to the CDW Computer Centers, Inc.
Compensation Protection Plan For Executives (the “Plan”).

               WHEREAS, the Participant’s employment with CDW Computer Centers,
Inc. and its subsidiaries (the “Company”) is terminating;

               WHEREAS, the Participant has had [21 or 45 days, whichever is
required by law] to consider the form of this Release Agreement;

               WHEREAS, the Company advised the Participant in writing to
consult with an attorney before signing this Release Agreement;

               WHEREAS, the Participant acknowledges that the benefits to be
provided to the Participant under the Plan are in consideration of, and are
sufficient to support, the general release set forth in Section 2 of this
Release Agreement; and

               WHEREAS, the Participant understands that the Company regards the
representations and covenants by the Participant in this Release Agreement as
material and that the Company is relying on such representations and covenants
in paying amounts to the Participant pursuant to the Plan.

THE PARTICIPANT THEREFORE AGREES AS FOLLOWS:

               1. Termination Benefits. The Participant’s employment with the
Company shall terminate on      , and the Participant shall receive the
termination benefits set forth in Section 3 of the Plan in accordance with the
terms and subject to the conditions thereof.

               2. General Release. (a) The Participant, on behalf of the
Participant and anyone claiming through the Participant, hereby agrees not to
sue the Company or any division, subsidiary, affiliate or other related entity
of the Company (whether or not such entity is wholly owned) or any of the past,
present or future directors, officers, administrators, trustees, fiduciaries or
agents of the Company or any of such other entities, or the predecessors,
successors or assigns of any of them (hereinafter referred to as the “Released
Parties”), and agrees to release and discharge, fully, finally and forever, the
Released Parties from any and all claims, causes of action, lawsuits,
liabilities, debts, accounts, covenants, contracts, controversies, agreements,
promises, sums of money, damages, judgments and demands of any nature
whatsoever, in law or in equity, both known and unknown, asserted or not
asserted, foreseen or unforeseen, which the Participant ever had or may
presently have against any of the Released Parties arising from the beginning of
time up to and including the effective date of this Release

C-1



--------------------------------------------------------------------------------



 



Agreement, including, without limitation, all matters in any way related to the
Participant’s employment by the Company or any of its affiliates, the terms and
conditions thereof, any failure to promote the Participant and the termination
or cessation of the Participant’s employment with the Company or any of its
affiliates, and including, without limitation, any and all claims arising under
the Civil Rights Act of 1964, the Civil Rights Act of 1991, the Civil Rights Act
of 1866, the Age Discrimination in Employment Act, the Older Workers’ Benefit
Protection Act, the Family and Medical Leave Act, the Americans With
Disabilities Act, the Employee Retirement Income Security Act of 1974, [the
Illinois Human Rights Act or the Chicago or Cook County Human Rights Ordinance,
if applicable, or, if not applicable, insert other applicable state law or local
ordinance], each as may be amended from time to time, or any other federal,
state, local or foreign statute, regulation, ordinance or order, or pursuant to
any common law doctrine; provided, however, that nothing contained in this
Release Agreement shall apply to, or release the Company from, any obligation of
the Company contained in the Plan, any vested benefits pursuant to any employee
benefit plan, program or policy of the Company or any obligation of the Company
to indemnify the Participant to the fullest extent permissible under the
Company’s Articles of Incorporation or Bylaws. The consideration offered in the
Plan is accepted by the Participant as being in full accord, satisfaction,
compromise and settlement of any and all claims or potential claims, and the
Participant expressly agrees that the Participant is not entitled to, and shall
not receive, any further recovery of any kind from the Company or any of the
other Released Parties, and that in the event of any further proceedings
whatsoever based upon any matter released herein, neither the Company nor any of
the other Released Parties shall have any further monetary or other obligation
of any kind to the Participant, including any obligation for any costs, expenses
or attorneys’ fees incurred by or on behalf of the Participant. The Participant
agrees that the Participant has no present or future right to employment with
the Company or any of the other Released Parties.

               (b) The Participant expressly represents and warrants that the
Participant is the sole owner of the actual and alleged claims, demands, rights,
causes of action and other matters that are released herein; that the same have
not been transferred or assigned or caused to be transferred or assigned to any
other person, firm, corporation or other legal entity; and that the Participant
has the full right and power to grant, execute and deliver the general release,
undertakings and agreements contained herein.

               3. ACKNOWLEDGMENT BY PARTICIPANT. BY EXECUTING THIS RELEASE
AGREEMENT, THE PARTICIPANT EXPRESSLY ACKNOWLEDGES THAT THE PARTICIPANT HAS READ
THIS RELEASE AGREEMENT CAREFULLY, THAT THE PARTICIPANT FULLY UNDERSTANDS ITS
TERMS AND CONDITIONS, THAT THE PARTICIPANT HAS BEEN ADVISED TO CONSULT WITH AN
ATTORNEY PRIOR TO EXECUTING THIS RELEASE AGREEMENT, THAT THE PARTICIPANT HAS
BEEN ADVISED THAT THE PARTICIPANT HAS [21 OR 45 DAYS, WHICHEVER IS REQUIRED BY
LAW] WITHIN WHICH TO DECIDE WHETHER OR NOT TO EXECUTE THIS RELEASE AGREEMENT AND
THAT THE PARTICIPANT INTENDS TO BE LEGALLY BOUND BY IT. DURING A PERIOD OF SEVEN
DAYS FOLLOWING THE DATE OF THE PARTICIPANT’S EXECUTION OF THIS RELEASE
AGREEMENT, THE PARTICIPANT SHALL HAVE THE RIGHT TO REVOKE THE RELEASE OF CLAIMS
UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT BY SERVING WITHIN SUCH PERIOD
WRITTEN NOTICE OF REVOCATION.

C-2



--------------------------------------------------------------------------------



 



                4. The Plan and this Release Agreement constitute the entire
understanding between the parties with respect to the subject matter hereof. The
Participant has not relied on any oral statements that are not included in the
Plan or this Release Agreement.

               5. If any provision of this Release Agreement shall be held
invalid or unenforceable, such invalidity or unenforceability shall not affect
any other provision hereof, and this Release Agreement shall be construed and
enforced as if such provision had not been included.

               6. This Release Agreement shall be construed, interpreted and
applied in accordance with the internal laws of the State of Illinois without
regard to the principles of conflicts of laws.

      Date:


--------------------------------------------------------------------------------

 


--------------------------------------------------------------------------------

[NAME]

C-3